Title: To Thomas Jefferson from Caleb Alexander, 20 February 1793
From: Alexander, Caleb
To: Jefferson, Thomas


Mendon, Massachusetts, 20 Feb. 1793. In compliance with the copyright law he sends a copy of his book, “A Grammatical system of the English language: comprehending a plain and familiar scheme of teaching young gentlemen and ladies the art of speaking and writing correctly their native tongue.” Before publication the book was properly entered by Mr. Goodale, clerk of the Massachusetts district court, and to secure copyright protection he asks that it be recorded in the Secretary of State’s office.
